Exhibit 10.1 CONTRIBUTION AGREEMENT AND JOINT ESCROW INSTRUCTIONS By and Among Asset Managers, Inc. D&A Daily Mortgage Fund III, L.P. D&A Semi-Annual Mortgage Fund III, L.P. D&A Intermediate-Term Mortgage Fund III, L.P. American Spectrum Realty, Inc. American Spectrum Dunham Properties LLC American Spectrum Operating Partnership, L.P. Effective Date:December , 2013 TABLE OF CONTENTS Page ARTICLE 1 CERTAIN DEFINITIONS AND FUNDAMENTAL PROVISIONS 1 ARTICLE 2 CONTRIBUTION OF PROJECTS AND ISSUANCE OF SENIOR PREFERRED STOCK 4 ARTICLE 3 CONTRIBUTION VALUE AND PAYMENT OF CONTRIBUTION VALUE 4 Contribution Value 4 Payment of Contribution Value 4 Allocation of Contribution Value, Sale Payment and Participation Payment 7 Project Indebtedness 9 ARTICLE 4 INTENTIONALLY OMITTED 10 ARTICLE 5 ENTRY, INSPECTIONS AND DUE DILIGENCE 11 Inspections, Tests and Studies 11 Dunham's Books and Records 11 Indemnity 12 ARTICLE 6
